Election/Restrictions
Species
	This application contains claims directed to the following patentably distinct species of the claimed invention:

	Species 1: Claims 2-4, 14 (Logistics: distribution or shipping) classified in G06Q 10/08 
	Species 2: Claims 5-7 (Control of position, e.g. automatic pilot systems, characterized by the autonomous decision making) classified in G05D 1/0088	
	Species 3: Claims 8-9 (pricing in shipping) classified in G06Q 10/08345
	Species 4: Claims 10-12 (matching of a person or a group to a task) classified in G06Q 10/063112)
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Claims 1, 13, 15 and 16 are generic.
In the instant case, the species are mutually exclusive, because one claim recites limitations disclosed for a first species but not for others, while a second claim recites limitations disclosed only for the second species and not for the others, etc. For instance, Species 3 require considering pricing of a package, which is not required in other Species, and Species 2 require autonomous decision making, which is not required in other Species. Thus, the species are mutually exclusive and have acquired a separate status in the art as shown by their different classification. The different classification requires a separate field of search for each invention. For example, considering pricing of a package (as required in Species 3) would require a different search strategy then that for autonomous decision making (as required in Species 2). Therefore, it would be a serious burden for the Examiner to prosecute both inventions at the same time. 
	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141 . lf claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP  809.02(a).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. 
	For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                
10/25/2021